Citation Nr: 1453121	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1982 to June 1982, and had periods of active duty for training (ACDUTRA) National Guard service from June 1985 through October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2013 VA examination found that the Veteran's asthma clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale, the examiner related information from the Veteran's service treatment records (STRs) about his asthma prior to service, and discussed the Veteran's asthma since discharge.  The examiner concluded that the Veteran "had asthma as a child; he would rest and the attacks would cease.  Currently he has intermittent attacks at least once per year.  Other than the infrequent [flare-up], he does nothing to treat his asthma.  Therefore this examiner must conclude that his [preexisting asthma] was not aggravated [beyond its] natural progression during active duty for training."  This rationale does not explain why the facts of the Veteran's history of asthma support the conclusion that the Veteran's asthma was clearly and unmistakably not aggravated beyond its natural progression by service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If the examiner attempted to imply that the Veteran's current asthma is not worse than his pre-service asthma, then the examiner should have stated this clearly, and should also have addressed facts such as the Veteran's private treatment records reflecting prescriptions of medication and hospitalization for asthma symptoms, which stand in contrast to his pre-service history of treating his asthma with rest alone.  

Additionally, the Veteran's STRs and his testimony indicate that his asthma did not bother him until January 1986, during which time he was serving on active duty for training (ACDUTRA) with the National Guard.  The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  In other words, the application of 38 C.F.R. §§ 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  Therefore, the correct legal standard in this case is whether it is at least as likely as not that the Veteran's asthma was incurred in or aggravated by his ACDUTRA service, not whether his asthma, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service.  The opinion obtained upon remand should follow the correct legal standard.  

The Board also notes that the examination report referenced treatment records that have not been associated with the claims file.  The examiner noted that the Veteran brought in a take home discharge slip patient instruction from the emergency room at Louisiana State University stating a diagnosis of asthma exacerbation, and prescribing medication.  The examiner noted that this slip was dated February 14, 2013.  The most recent medical records from Louisiana State University associated with the claims file are dated in February 2008, and were obtained in December 2009.  Updated records should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).     

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, contact the Louisiana State University Health Science Center in Shreveport, Louisiana, and request records related to the Veteran since December 2009, particularly records related to the Veteran's asthma treatment in February 2013.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

2.  Thereafter, forward the claims file to an appropriate examiner.  After reviewing the claims file, including this remand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma was caused or permanently aggravated by the Veteran's ACDUTRA military service.  A rationale must be provided for the opinion expressed.  In rendering the requested opinion and rationale, the examiner must address whether the Veteran's current asthma is, or is not, worse than his pre-service asthma, and should also address the Veteran's private treatment records reflecting prescriptions of medication and hospitalization for asthma symptoms, which stand in contrast to his pre-service history of treating his asthma with rest alone.

The rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  The examiner may not merely relate the Veteran's medical history; the examiner must explain why this history supports his or her conclusion.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

If the examiner feels that an in-person examination is necessary to obtain the requested opinion, then an examination should be so scheduled.  

3.  After completing the above development, readjudicate the claim for service connection for asthma with recognition that 38 U.S.C.A. § 1111 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  Therefore, the correct legal standard in this case is whether it is at least as likely as not that the Veteran's asthma was incurred in or aggravated by his ACDUTRA service, not whether his asthma clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by service.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

